VAN BRUNT, P. J.,
(concurring.) I concur in the conclusion reached by Mr. Justice O’BRIEN. It is difficult to see upon what basis the learned court below arrived at the judgment which was entered in this action. It appears from the evidence in this action, established beyond contradiction, that very early in the history of this enterprise the plaintiff began the manufacture of fraudulent securities, because, as far back as March, 1890, and shortly before the plaintiff opened his individual account with the defendant the Holland Trust Company, we find that fictitious notes were issued, ■stating over the plaintiff’s own signature that a large part of the purchase price of certain lots had been paid by the maker of the note, and who, the plaintiff testified, had simply gone through the ■ceremony of buying the lots without paying a cent. It further ap- • pears that the plaintiff made and negotiated (although he denies the latter fact, yet it is proved beyond peradventure) notes made by the employes and laborers of the Barnegat Company, which notes were represented to be the notes of purchasers of lots who had paid part of the purchase price, and that the company held vendors’ deeds as security for the notes. This is the class of securities which the cupidity of the Holland Trust Company and its secretary induced *516them to take without making the slightest investigation in regard to their validity; the whole course of business being of a character which savored rather of the methods of reckless speculation than of those which are supposed to belong to a so-called trust company. We find further, upon an examination of this record, that the testimony of the plaintiff, standing by itself, is totally unworthy of credit, because in so many instances is he contradicted by the documentary evidence introduced upon the trial. Instead of the plaintiff and the Barnegat Company being robbed through a conspiracy, it would seem that the Holland Trust Company and others were swindled to a large extent by means of these fraudulent securities. And when they attempt to recover by some means the money which they had advanced through the fraudulent and false representations of this plaintiff, it is held in this action to have-been part of a conspiracy to rob the Barnegat Company, and to deprive the plaintiff and their creditors of their property by trick and device. It cannot be doubted that the Holland Trust Company had the right to attempt to enforce the securities given to it for a portion of the money which it advanced, since which money had been advanced in the vain hope of saving that which they had already hazarded in the enterprise. This certainly proved no conspiracy on their part to rob the Barnegat Company. It should rather be charged against the plaintiff and Ms colaborers who manufactured these fraudulent securities, and induced divers persons to take them. It seems that the fraud initiated by the plaintiff and his associates was the source of all the unbusinesslike transactions with which this enterprise seems to bristle. The claim upon the part of the plaintiff that the Holland Trust Company was guilty of bad faith in recording the mortgage of $35,000, seems to be entirely refuted by the agreement signed by the plaintiff and Conklingin respect to the trust mortgage, where it is expressly recited that “the $35,000 mortgage is the first mortgage on the property of the company, and the same is duly recorded.” At this time the trust mortgage had not been executed, and yet the recording of this mortgage is one of the frauds of the Holland- Trust Company by which it was seeking to rob the Barnegat Company,—recording an instrument given for money which it had advanced, and then endeavoring to collect the money. But it is useless to multiply instances. Whatever fraud the record discloses, it also shows that the plaintiff was a little deeper into it than anybody else connected with this action. For such a person to call upon a court of equity to restrain one of' his victims from attempting to retrieve itself is a spectacle which has not been exhibited, to my knowledge, in a court of justice before.. It is clear that the plaintiff has no right to the intervention of a. court of equity, and the judgment should be reversed, and a new-trial ordered, with costs to appellants to abide event.
FOLLETT, J., concurs.